 In the Matter of RADIO RECEPTOR COMPANY INC.andLOCAL 430 OF THEUNITED ELECTRICAL RADIO&MACHINEWORKERS OF AMERICA,C. I. O.Case No. R-4347.-Decided November 5, 1940Jurisdiction:radio equipment manufacturing industry.Investigation and Certification of, Representatives:existence' of, question : re-fusalto accord petitioner recognition; laid-off employees held eligible to vote;election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, including employees of the shipping department and the partographoperator, but excluding supervisory and clerical employees, engineers, lab-oratory assistants, draftsmen, and guards.Mr. Cyril W. O'Gorman,for the Board.Mr. Isidor Seidler,of New York City, for the Company.Mr. Frank Scheirer,byMiss Mildred RothandMr. Frank Sullivan,of New York City, for Local 430.Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 430 of the United Electrical Radio& Machine Workers of America, C. I. 0., herein called Local 430,alleging that a question affecting commerce had, arisen concerning therepresentation of employees of Radio Receptor Company Inc., NewYork City, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeSamuel Edes, Trial Examiner. Said hearing was held at New YorkCity on October 1, 1942. The Company and Local 430 appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.Notice of hearing was sent to and received by the InternationalBrotherhood of Electrical Workers, Local B-1010, A. F. of L., hereincalled the I. B. E. W., but no appearance was entered in its behalf.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.45 N. L. R B, No. 61.402 RADIO RECEPTOR COMPANY INC.403Upon the entirerecord in the case, the Boardmakes the following : ,FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRadio Receptor Company Inc., a New York corporation having itsprincipal office and place of business in New York City, is engagedin the manufacture, sale, and distribution of radio equipment and alliedproducts.The principal raw materials used by the Company arecopper, wire, steel, aluminum, and various radio parts and tubes.Dur-ing the, 42-month, period preceding October 1, 19,42;<.the Companypurchased raw materials valued in excess of $60,000, approximately20 percent of which was shipped to its New York City plant frompoints outside the State of New York.During the same period, theCompany produced finished products valued in excess of $600,000,approximately 20 percent of which was shipped to points outside theState of New York.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDLocal 430 of. the United Electrical Radio & Machine Workers ofAmerica is a labor,organization affiliated with the Congress of Indus-trial Organizations, admitting to membership employees of the Com-pany.International Brotherhood of ElectricalWorkers, Local B-1010, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE"QUESTION CONCERNINGREPRESENTATIONIn April .1942, Local 430 began pan organizational drive among theemployees of the Company. InJuly1942, a representative of Local430 informed the Company that it represented a majority of the pro-duction and maintenance employees and requested recognition as theirexclusive bargaining agent.The Company refused this request with-out proof by Local 430 of its majority status.A statement of the Regional Director introduced in evidence at thehearing shows that Local 430 and the I. B. E. W. represent a substan-tial number of employees in the unit hereinafter found appropriate.''The Regional Director stated that Local 430 submitted 57 application-for-membershipcards, bearing dates from March to August 1942, and apparently genuine, original signa-tures. 'All of these signatures are the"names of employees in the alleged appropriate unit,whose names appear on the Company's pay roll of August 28, 1942. In addition, Local430 submitted 21 membership cards bearing the signatures of persons whose names do not 404'D.ECISIONS OF NATIONAL "LABOR RELATIONS BOARDWe find that a' question affecting commerce has 'arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITLocal' 430 seeks to establish a unit'of production and maintenanceemployees, including employees of the shipping department, butexcluding supervisory and -clerical employees, engineers, laboratoryassistants (or technicians), draftsmen, the partograph operator, andwatchmen (or guards).Local 430 also desires to exclude Max Schorand Peter Bascionelli, who are listed by the Company among the pro-duction employees, and L. J. Montenero, who is listed by the Companyamong the employees of the shipping department, on the ground thatthese three employees are supervisors.The Company maintains that the appropriate unit should embraceall production employees including the partograph operator, but ex-eluding supervisory and clerical employees, shipping and maintenanceemployees, watchmen, engineers, laboratory assistants, and draftsmen.In the alternative, the Company contends that the unit should includeall production and maintenance employees, employees of the shippingdepartment, engineers, laboratory assistants, draftsmen, the parto-graph operator, and the watchmen, but should exclude supervisory andclerical' employees.The, Company maintains that Schor and Bascio-nelli should be treated as production employees and Montenero as ashipping department employee, and disputes the statement of Local430 that these three employees are supervisors.Although- the I: B. E. W. did not appear, the Board's attorney,stated at the hearing that the I. B. E. W. had represented to agentsof the Board that it agreed with the unit claimed by Local 430, exceptthat it desired the exclusion of the shipping department employees.Theproduction employeesare engaged in the manufacture, building,and assembly of radio equipment. Theportersare employed asmaintenance workers to sweep and clean the plant, and are paid atapproximately the same hourly'rate as the-production employees.Weshall include both groups in the bargaining unit.Theengineersanddraftsmenare highly skilled employees, theformer designing dnd overseeing the construction and testing of equip-ment, the latter drawing and putting into blueprint the plans designedappear on the Company's pay roll of August 28, 1042 , There are 103 employees in theunit claimed by Local 430.The I. B E. W. submitted 31 undated authorization cards,17-of which bore the apparently genuine, original signatures of employees on the Com-pany's pay roll of August 28.The remaining 14 bore hand-printed names of employees onthat pay roll.In addition,the I B. E. W. submitted 5 cards bearing the names of indi-viduals who do not appear on that pay roll.As far as can be determined,there are 100employees in the unit sought by the I. B. E. W. RADIO RECEPTOR,COMPANY INC.405by the engineers.Thelaboratory assistants,hired on the basis ofmechanical aptitude, assist the engineers by making wood and metalmodels of newly designed equipment, and by testing the finishedproducts.-All-three groups are paid on a salary basis, report to.worklater and, leave earlier than production -employees, and are, directlyresponsible- to--the.chief engineer.exclude them from the unit.Thewatchmen(or guards) are a recent addition to the plant, havingbeen hired at the instance of the United States Army to guard the plantagainst sabotage.They are uniformed and under military oath.Weshall exclude them from the unit.Theshipping department employeesreceive raw materials and partsfor use in production, and crate and pack the finished products forshipment.These employees are paid on an hourly basis at the samerate as production employees, work the same schedule of hours perweek, and have the same lunch period and vacations as the productionemployees.Like the production employees they are responsible totheir foreman, who is -responsible,in'turni' to the production' and- per-sonnel manager.We shall include them in the unit.Thepartograph operatoroperates a machine which stamps numbersand insignia on various metal parts and equipment used in production.This work is an integral part of the production process.We shallinclude him in the unit.Max Schor,whom Local 430 seeks to exclude as a supervisor, wasa production worker until the last week of September 1942.At thattime, he was assigned to break in a new group of production workerson a new job. The Company's production and personnel managertestified that Schor is not now a supervisor but, in all likelihood, willbe appointed to that capacity before an election, if any, is conducted.We shall- include Schor as a production employee. If he is a super-visor at the time of election, he will be excluded as a member of thatgroup.Peter Bascionelli,whom Local 430 desires to exclude as a, supervisor,is employed. as at=production-worker-in the-machine shop.' A-witnessfor Local 430 testified that several employees had told him that Bas-cionelli gives orders and confers with supervisors.However, the pro-duction and personnel manager stated that Bascionelli is a skilledproduction employee, paid on an hourly basis and at the same rate asother skilled workers.He further stated that Bascionelli has no au-thority to issue orders and, as far as the Company knows, has neverdone so.Bascionelli was elected to represent the production workersof the fifth floor on the labor-management committee at the plant.According to the election rules no supervisor is allowed to serve in thatcapacity.We -shall include him in the unit as a production employee. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDL. J. Montenero,whom Local 430 claims is assistant to the foremanin the, shipping department, is listed by the Company as, an ordinaryshipping department employee.A witness for the Union stated thatother shipping department employees have informed him that Monte-nero issues orders, but the production and personnel manager statesthat Montenero, one of the Company's oldest employees, has no super-visory powers and, as far as he knows, has never attempted to exercisesuch powers.We shall include Montenero in the unit as an employeeof the shipping department.We find that all, production and maintenance employees, includingemployees of the shipping department, the partograph operator, MaxSchor, Peter Bascionelli, and L. J. Montenero, but excluding super-visory and clerical employees, engineers, laboratory, assistants (ortechnicians); draftsmen, and the watchmen. (or guards), constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Company and Local 430 were in disagreement with respect tothe pay-roll date to be used in determining the eligibility of voters.Local 430 contended that the pay-roll date nearest to August 11 (thedate on which petition was filed) should be used because, since thatdate, the Company has hired on a, temporary basis 10 new employeesand will probably hiremore.The Company stated that the 10 newemployees were hired on a permanent basis; that it does not expect tohire more than an additional 10 during the next 2 or 3 months, but thatin any event such employees are intended for permanent employmentto meetthe Company's increasing production needs., Local430 offeredno evidence in the support of its assertion that the employment of thenew employees is temporary. In view of these facts,we see no reasonfor departing from our normal practice of using the pay-roll dateimmediately preceding the date of the Direction of Election.Local 430 maintains that 17 employees who had been laid off by theCompany for businessreasons inMay 1942 should be allowed to vote,sincethe Company had agreed to reinstate them as the need arose.TheCompany admitted that it had made suchan agreementwith Local430 but stated it has now adopted a policy of employing womenworkers for such jobs.These laid-off employees performed jobs whichfall into classificationshereinabove found appropriately included inthe bargaining unit, and we find that such employees of this groupwho .are not permanently employed elsewhere and whohave not re-fused offers of reemployment at the time of the election shall be eligibleto vote. RADIO RECEPTORCOMPANY IN'C.407Local 430 contended that the name of the I. B. E. W. should not ap-pear on the ballot.The I. B. E. `V. was not represented at the hearingbut, as stated in Section III,supra,it submitted to the RegionalDirector a number of signed membership cards which indicated thatit represented a substantial number of employees in the unit foundappropriate.Therefore, we shall place the name of the I. B. E. W.on the ballot.We shall direct, that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Radio ReceptorCompany Inc., New York City, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under,the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to Article_III, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above,' who were em-ployed during, the pay-roll period, immediately preceding the, date>,ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or in the active mil-itary service or training of the United States, or temporarily laid off,but excluding employees who have since quit or been discharged forcause, to determine whether they desire to be represented by Local 430of the United Electrical Radio & Machine Workers of America,C. 1. 0., or by International Brotherhood of Electrical Workers, LocalB-1010, A. F. of L., for the purposes of collective bargaining, or byneither.'